Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language and arguments filed 15 December 2021.  Due to amendment of the claimed limitations, rejection of Claims 1 & 10 under 35 USC 112(b) has been withdrawn.  Claim Interpretation of Claims 10-12, 14 & 15 in view of 35 USC 112(f) has been maintained, as the aforementioned claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification. Claims 1-18 remain pending in this application.


  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a first memory element”, “a second memory element”, and “a third memory element” in at least Claims 10-12, 14 & 15, respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 7-10 & 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al (US Patent No. 6728713B1; Beach hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter).

As for Claim 1, Beach teaches, A method for execution by a computing device of a dispersed storage network (DSN), the method comprising:  
determining virtual memory use of a vault based on virtual memory use of one dispersed storage (DS) unit of a set of DS units that services the vault within the DSN (see col. 2, lines 23-27, 37-44, 52-57; col. 12, lines 15-39; e.g., the reference of Beach provides a distributed database management system which creates a self-maintaining distributed database system that ensures that a consistent subset of a central database is replicated in any number of client devices, where the central database, held on one or more servers, is considered equivalent to Applicant’s “vault {i.e. virtual memory block: Applicant’s disclosure at pg. 6, lines 11-26}”, and contains database objects {i.e. Applicant’s one of a set of dispersed storage (DS) units having one or more of a plurality of data packets} which are replicated and gathered into distribution packages called slices.  A slice is a subset of the central database, which is relevant to clients within a specific domain. A staging area/holding area, utilized by at least the one or more servers having a central database for reassembling numbered data packets during the transmission of one or more of a slice, where the staging/holding area is considered a virtual memory space, as received data packets are held within the staging/holding area 
wherein data is dispersed storage error encoded in accordance with dispersed data storage parameters to produce a plurality of sets of error coded (EC) data slices that are stored in the vault (see col. 12, lines 15-33; e.g., As stated within the cited portion of Beach, each data packet of a plurality of received packets which make up one or more of a plurality of slices, is stamped with an error detecting code, such as a parity field or CRC code, for example, considered equivalent to Applicant’s “error encoded” data used to produce a plurality of sets of error coded data slices.  The plurality of received data packets are held within a staging/holding area and are “staged”, saving the one or more received data packets in a holding area until all dependent objects are also staged, which has been determined to be equivalent to the “virtual memory use” of Applicant’s vault for the purpose of storing one or more data slices.  Applicant’s vault is merely a virtual memory block {i.e. pp. [0030] of Applicant’s disclosure} within dispersed storage network memory in which slices/segments of data is stored, and in the same fashion, received data packets {i.e. new object} is “staged”, saving it in a “holding area” {i.e. virtual memory use of a vault} until all dependent objects are also staged {i.e. col. 3, lines 24-28}), 
wherein the dispersed data storage parameters includes a pillar width number, and a decode threshold number, wherein the pillar width number is a total number of EC data slices within a set of EC data slices of the plurality of sets of EC data slices (see col. 2, lines 38-44, 59-65; e.g., distribution packages called “slices” are subsets of a central database considered relevant to clients of a specific domain.  According to the all” packets in a sequence are present, successively reassembling the packets into the correct slice.  This teaching reads on Applicant’s teaching of a “read threshold number”, as “all” packets in a sequence would need to be received before the reassembly of one or more slices from the received data packets. A “minimum” would be considered inclusive of “all” packets received for reassembly. Applicant’s “decode threshold number” is considered equivalent to the number of correct slices stamped with an error detecting code {i.e. a parity field or CRC code}, which may be detected to cause one or more packets to be discarded and reliably retransmitted), 
wherein the decode threshold number is a number of EC data slices of the set of EC data slices that is required to reconstruct a corresponding data segment of the data (see col. 12, lines 10-39; e.g., the reference of Beach reads on Applicant’s claimed limitation by teaching of receiving a plurality of data packets in sequential order at a client, and holding the received data packets within a “staging area” until all packets in a sequence are present so that they can be reassembled into the correct slice for 
wherein the virtual memory use of a DS unit of the set of DS units is representative of the virtual memory use of other DS units of the set of DS units for the vault due to the dispersed data storage parameters (see col. 12, lines 15-39; e.g., as stated above within this communication, a staging area, utilized by at least the one or more servers having a central database for reassembling numbered data packets during the transmission of one or more of a slice, is considered virtual memory space, as received data packets are held within the staging area for a short period of time until all portions are properly received, accounting for the determination of virtual memory use of a vault.  Consideration is given to the number of received numbered data packets when determining if “all portions are received properly”, in order to reassemble the packets into a slice for decryption, equivalent to Applicant’s “decode threshold number”. Consideration is also given to the comparison of an inventory of previously received slices by a transmission server to a list of slices that should have been processed by the client, equivalent to a “pillar width” and “virtual memory use” for a vault.   
The reference of Beach does not appear to explicitly recite the limitations of, “comparing the virtual memory use of the vault to one or more vault thresholds” and “when the virtual memory use of the vault is less than or equal to a first vault threshold 
The reference of Noguchi recites the limitations of, 
“comparing the virtual memory use of the vault to one or more vault thresholds” (see pp. [0104-0107]; e.g., the reference of Noguchi serves as an enhancement to the teachings of Beach by teaching of performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk, which is essentially a comparison of vault thresholds represented as at least an inspection command, such as “test unit ready”, considered equivalent to Applicant’s claimed “command” as a vault threshold claimed by Applicant, to the one or more storage devices.  Operational checking, as taught by Noguchi, is considered equivalent to Applicant’s “comparing” limitation, as commands are issued and dynamic parameters such as the at least “irregularity-detection reference time T1” is being utilized); and 
“when the virtual memory use of the vault is less than or equal to a first vault threshold of the one or more vault thresholds, instructing a memory state of the vault to be in a normal state, wherein when the vault is in the normal state, a write mode is activated allowing write requests to the vault” (see pp. [104-0107]; e.g., According to at least paragraph [0104], the normal state is the state in which the storage device normally operates.  An inspection command/disk diagnostic may be issued periodically to a disk node in order to determine the state in which a possibility of failure of the storage device exists {i.e. elapse of irregularity-detection reference time T1} during an operational checking.  Additionally, paragraph [0115] describes a process of completing 
The combined references of Beach and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Beach, in order to prevent erroneous failure detection within one or more storage devices.  (Noguchi; pp. [0007-0008])


As for Claim 7, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment. 
The reference of Beach does not appear to explicitly recite the limitation of, “wherein the one or more dispersed data storage parameters comprises one or more of: valid user identifiers; a predetermined logical size of the vault; a vault threshold of the one or more vault thresholds; an indication of whether the predetermined logical size of the vault is fixed or can be expanded; and a vault identifier”.

valid user identifiers; a predetermined logical size of the vault; a vault threshold of the one or more vault thresholds; an indication of whether the predetermined logical size of the vault is fixed or can be expanded; and a vault identifier” (see pp. [0071-0073]; e.g., the reference of Noguchi teaches of storage devices divided into unit areas, known as slices managed by respective disk nodes, which correspond to one or more segments constituting one or more virtual disk {i.e. pp. [0003]}. The one or more storage devices is considered equivalent to one or more of a “vault”, as taught by Applicant.  In relation to the cited paragraph [0003], each storage device can be uniquely identified in the network by at least a combination of a node identifier {i.e. node ID} and a disk identifier {i.e. disk ID}, reading on Applicant’s claimed limitation of “one or more dispersed data storage parameters” being at least one of “a vault identifier”.  The storage capacity of one or more virtual disk is discussed within at least paragraph [0072], and considered equivalent to at least Applicant’s “predetermined logical size of a vault”.  Paragraph [0073] additionally teaches of the utilization of one or more “virtual-disk identifiers” corresponding to each slice constituting a segment).
The combined references of Beach and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of one or more dispersed storage parameters pertaining to disk 
As for Claim 8, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment. 
The reference of Beach does not appear to explicitly recite the limitation of, “wherein a vault threshold of the one or more vault thresholds is determined based on one or more of: operational parameters of the vault; a user profile associated with the vault; a default allocation; a list; a command; receiving a request; an input from a user device; and a dynamic parameter”.
Noguchi teaches, “wherein a vault threshold of the one or more vault thresholds is determined based on one or more of: 
operational parameters of the vault; a user profile associated with the vault; a default allocation; a list; a command; receiving a request; an input from a user device; and a dynamic parameter” (see pp. [0104-0107]; e.g., the reference of Noguchi teaches of periodically performing disk diagnosis of the one or more storage devices, such as operational checking, where at least a “T1/restoration unit” periodically issues an inspection command “test unit ready”, considered equivalent to Applicant’s claimed “command” as a vault threshold, to the one or more storage devices). 

As for Claim 9, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained d]atabase management system in a computer environment. 
The reference of Beach does not appear to explicitly recite the limitation of, “wherein the memory state comprises one of: the normal state; a warning state; and a high state”
Noguchi teaches, “wherein the memory state comprises one of: 
the normal state; a warning state; and a high state” (see pp. [0104-0107]; e.g., the reference of Noguchi teaches of performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.  According to at least paragraph [0104], the normal state is the state in which the storage device normally operates.  An inspection command/disk diagnostic may be issued periodically to a disk 
The combined references of Beach and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Beach, in order to detect the possibility of failure of one or more of a storage device.  (Noguchi; pp. [0104])

Claims 10 & 16-18 amount to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claims 1 & 7-9, respectively.  Accordingly, Claims 10 & 16-18 are rejected for substantially the same reasons as presented above for Claims 1 & 7-9 and based on the references’ disclosure of the necessary supporting hardware and software (Beach; see col. 4, lines 60-67; col. 5, lines 1-51; e.g., method for implementation integrating hardware and software components). 





s 2-5 & 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al (US Patent No. 6728713B1; Beach hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter) further in view of Rothstein et al (USPG Pub No. 20080250057A1; Rothstein hereinafter) yet in further view of McAlister et al (US Patent No. 8386540A1; McAlister hereinafter).

As for Claim 2, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The combined references of Beach and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Beach, in order to prevent erroneous failure detection within one or more storage devices.  (Noguchi; pp. [0007-0008])
The references of Beach and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault is greater than the first vault threshold and less than a second vault threshold of the one or more vault thresholds, instructing the memory state of the vault to be in a warning state, wherein in the warning state, performing one or more of: sending an alert message regarding the warning state; 
Rothstein recites the limitations of, claim 1 further comprises: “when the virtual memory use of the vault is greater than the first vault threshold and less than a second vault threshold of the one or more vault thresholds, instructing the memory state of the vault to be in a warning state (see pp. [0418-0424]; e.g., the reference of Rothstein serves as an enhancement to the teachings of Beach and Rothstein by providing fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed as an indication of low available disk space, for example. Data alerts indicate a condition in an analyzed target database, and runs a set of rules against analysis results, where an alert is generated once conditions are met.  An alert would be generated when data usage distribution deviates from the required model.  Alerts are assigned severity, such as “critical, warning or informational”, describing the level of action the user may take to address the alert.  As stated, “Warning--The system or the Target database have met a condition which requires user action in order to prevent failure of the system”). 

The references of Beach, Noguchi and Rothstein do not appear to recite the limitation of, “wherein in the warning state, performing one or more of: sending an alert message regarding the warning state; modifying the second vault threshold; requesting expansion of the vault; determining additional memory is being added to service the vault and rebalancing the virtual memory use such that the virtual memory use after rebalancing is below the second vault threshold; determining a temporary memory to use to expand the available memory for servicing the vault such that the virtual memory use after expansion is below the second vault threshold; and transferring one or more sets of the plurality of sets of EC data slices to another vault of the DSN such that the virtual memory use after transferring is below the second vault threshold”.
The reference of McAlister recites the limitation, “wherein in the warning state, performing one or more of: 
sending an alert message regarding the warning state; modifying the second vault threshold; requesting expansion of the vault; determining additional memory is 
The combined references of Beach, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Beach, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)
As for Claim 3, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The references of Beach and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault exceeds the second vault threshold, instructing the memory state of the vault to be in a high state”, “wherein when in the high state, performing one or more of: sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting 
 Rothstein teaches, “claim 2 further comprises: 
when the virtual memory use of the vault exceeds the second vault threshold, instructing the memory state of the vault to be in a high state” (see pp. [0418-0424]; e.g., the reference of Rothstein serves as an enhancement to the teachings of Beach and Rothstein by providing fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed as an indication of low available disk space, for example. Data alerts indicate a condition in an analyzed target database, and runs a set of rules against analysis results, where an alert is generated once conditions are met.  An alert would be generated when data usage distribution deviates from the required model.  Alerts are assigned severity, such as “critical, warning or informational”, describing the level of action the user may take to address the alert.  “Critical” is considered equivalent to Applicant’s “high state”.  As stated, “Critical--The system or the Target database have met a critical condition that prevents normal functioning of the system. For the system to resume normal operation, action must be taken immediately.”). 
The combined references of Beach, Noguchi and Rothstein are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined fine-grained monitoring and usage-based analysis, where one or more of a plurality of 
The references of Beach, Noguchi and Rothstein do not appear to recite the limitation of, “wherein when in the high state, performing one or more of: sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting access allows older EC data slices to be deleted to make available memory space for newer EC data slices to be stored in the vault” 
The reference of McAlister recites, “wherein when in the high state, performing one or more of: 
sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting access allows older EC data slices to be deleted to make available memory space for newer EC data slices to be stored in the vault” (see col. 17, lines 13-45; col. 19, lines 23-28; e.g., McAlister enhances the combined teachings of Beach, Noguchi and Rothstein, and, as stated within column 17, lines 13-45 of McAlister, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size (thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources) . Subsequently, a partition may be split and redistributed among existing hardware resources or additional hardware resources may be added to accommodate new partitions and/or partitions of modified (e.g., increased) size. A subscriber can change an associated Service Level Agreement (SLA), and request more or differently allocated 
The combined references of Beach, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Beach, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)
As for Claim 4, Beach teaches, wherein the older EC data slices comprises one or more of: redundant EC data slices; and expired EC data slices (see col. 2, lines 66-77; col. 3, lines 1-23; e.g., the reference of Beach teaches of deleting or “copying over” 
As for Claim 5, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment, Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk, and Rothstein provides fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed.
The references of Beach, Noguchi and Rothstein do not appear to explicitly recite the limitations of, “deactivating the write mode, wherein the deactivating prohibits additional EC data slices to be written to the vault”, and “establishing a read only mode that allows read only access to the plurality of sets of EC data slices”.
The reference of McAlister teaches, claim 3 further comprises: 
“deactivating the write mode, wherein the deactivating prohibits additional EC data slices to be written to the vault” (see col. 4, lines 25-34; e.g., the reference of McAlister provides an example in which one or more of a primary copy {i.e. “slice”} of a replica group of partitions may be the only writable copy of the partition, with one or more of a replica group being one or more partitions replicated over multiple database 
“establishing a read only mode that allows read only access to the plurality of sets of EC data slices” (see col. 4, lines 25-34; e.g., As stated within the above rationale, all writes are directed towards the primary copy, as other copies maintained within the replica group may serve as “read-only copies”, and read-only queries directed towards the partition are routed to these copies, off-loading work from the primary copy). 
The combined references of Beach, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Beach, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly 

Claims 11-14 amount to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claims 2-5, respectively.  Accordingly, Claims 11 -14 are rejected for substantially the same reasons as presented above for Claims 2-5 and based on the references’ disclosure of the necessary supporting hardware and software (Beach; see col. 4, lines 60-67; col. 5, lines 1-51; e.g., method for implementation integrating hardware and software components).



Claims 6 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al (US Patent No. 6728713B1; Beach hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter) further in view of McAlister et al (US Patent No. 8386540A1; McAlister hereinafter).

As for Claim 6, Beach provides for the storage, distribution, and maintenance of information in a distributed self-maintained database management system in a computer environment, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The combined references of Beach and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, distribution and 
The references of Beach and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault exceeds the first vault threshold and is less than a second vault threshold of the one or more vault thresholds, determining whether the virtual memory use of the vault can be expanded based on the dispersed data storage parameters”, “when the virtual memory use of the vault can be expanded: determining available physical memory for each DS unit of the set of DS units”, and “when at least the decode threshold number of DS units of the set of DS units has available physical memory above an availability threshold, allocating at least a portion of available physical memory within the at least the decode threshold number of DS units of the set of DS units for the vault to expand the virtual memory use of the vault such that the virtual memory use of the vault after the expansion is below the first vault threshold”.
McAlister recites the limitations of, claim 1 further comprises: 
“when the virtual memory use of the vault exceeds the first vault threshold and is less than a second vault threshold of the one or more vault thresholds, determining whether the virtual memory use of the vault can be expanded based on the dispersed data storage parameters” (see col. 19, lines 23-28; e.g., notifying a client application 
“when the virtual memory use of the vault can be expanded: 
determining available physical memory for each DS unit of the set of DS units” (see col. 17, lines 13-45; col. 19, lines 23-28; e.g., In order to provide performance improvements and scaling, the method of McAlister can begin notifying a client application that allocated resource levels have been met or exceeded so that it may request an increase in the allocation, as current resource usage is monitored, equivalent to Applicant’s teaching of expanding the virtual memory use of the vault  based on one or more of a plurality of parameters, such as a sudden burst in query workload directed to one or more namespaces and resource usage trends, and helping to determine availability for one or more partitions of a distributed namespace/virtual database. As stated within column 17, lines 13-45, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size, thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources); and 
“when at least the decode threshold number of DS units of the set of DS units has available physical memory above an availability threshold, allocating at least a portion of available physical memory within the at least the decode threshold number of 
The combined references of Beach, Noguchi and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, 

Claim 15 amounts to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claim 6, respectively.  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Beach; see col. 4, lines 60-67; col. 5, lines 1-51; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to at least Beach, Noguchi and McAlister’s alleged failure to teach the subject matter of Claims 1-18 have been fully considered but are not persuasive.  See further explanation below.  

	“1. Beach does not teach or suggest determining the virtual memory use of a central database (which the Office equates to the vault of claim 1 and which the Applicant does not concede). However, Beach does mention there is a central database resident on a server that contains database objects (col. 2, lines 38-39). Notably though, nowhere does Beach teach or suggest determining the virtual memory use of the central database.

	The Office then points to the staging/holding area of Beach, which is considered a virtual memory space by the Office (which the Applicant does not concede). Notably though, the Office does not show how virtual memory use of the staging/holding area is determined by Beach.

	Since Beach does not teach or suggest to determine the virtual memory use of the central database that the Office has equated with Applicants’ vault, the combination of Beach and Noguchi fails to render claims 1, 7-10 and 16-18 obvious.”


Examiner is not persuaded.  As stated within the previous communication and briefly reiterated herein, the central database, held on one or more servers, is considered equivalent to Applicant’s “vault {i.e. virtual memory block: Applicant’s disclosure at pg. 6, lines 11-26}”, and contains database objects {i.e. Applicant’s one of a set of dispersed storage (DS) units having one or more of a plurality of data packets}, which are replicated and gathered into distribution packages called slices.  A slice is a subset of the central database, which is relevant to clients within a specific domain. A staging area/holding area, utilized by at least the one or more servers having a central database for reassembling numbered data packets during the transmission of one or more of a slice, where the staging/holding area is considered a virtual memory space, as received data packets are held within the staging/holding area for a short period of time until all portions are properly received, accounting for the determination of virtual memory use of a vault containing one or more received objects.  According to Beach, all data packets of a slice being held within one or more servers, such as vault or allocated storage, must be received properly and subsequent to receiving all packets, equivalent to a threshold amount, as the data slices are being reassembled.  The vault is 

With respect to Applicant’s argument that:
	“2. Beach does not teach or suggest determining the virtual memory use of one or more servers (which the Office appears to equate to Applicant's one of a set of dispersed storage (DS)units having one or more of a plurality of data packets of claim 1).

	The Applicant respectfully believes the rejection is unclear as to what element of Beach the Office is equating with “the one of a set of dispersed storage (DS) units” of claim 1. Nevertheless, to expedite prosecution, the Applicant will respond under the assumption the Office is equating one or more servers of Beach with a DS unit of claim 1 (which the Applicant does not concede).

	Beach teaches a server contains database objects (col. 2, lines 38-39). However, this is not equivalent to determining the virtual memory use of a DS unit. Further, Beach does not teach or suggest any type of memory determination with respect to the server. Still further, Beach does not even utilize the terms “virtual” or “memory use””

Examiner is not persuaded.  At least column 2, lines 66-67 through column 3, lines 1-7 teach of the capturing of data packets by client devices, which are then held in a “staging area”, considered equivalent to Applicant’s “virtual memory” in which its utilization is determined.  The staging area purges data packets older than a determined time period on a periodic basis.  A received “new object” is “staged”, saving it in a holding area until all dependent objects are also staged, and once all dependent objects are present {i.e. a determination made in regards to the totality of objects being held in the staging area}, adding the new object(s) to the database in a single transaction, as discussed within at least column 7, lines 59-67 through column 8, lines 1-3.  Further detail is provided within column 12, lines 29, as it is discussed that consuming space for an indefinite period can be avoided by purging sequential packets of one or more slices held in a staging area on a periodic basis, allowing for older data packets to be purged, thus, accounting for the utilization of “virtual memory”, as taught by Applicant. 

With respect to Applicant’s argument that:
	“3. Beach does not teach or suggest determining virtual memory use of a vault based on virtual memory use of one dispersed storage (DS) unit of a set of DS units that services the vault within the DSN.
	Beach teaches slice are transmitted to client devices, which choose portions of the information to save locally. (col. 2, lines 45-51). Beach further teaches a slice is replicated and sent to the clients (col. 2, lines 38-51). As shown above, Beach does not teach or suggest determining virtual memory use of any element (e.g., staging/holding area, server, client device, etc.). As such, Beach cannot be teaching to determine virtual memory use of a vault based on virtual memory use of one DS unit that services the vault. Further, Beach does not teach or suggest any determination of memory use the central database based on memory use of a server.

	Based on the foregoing, the Applicant believes it is clear that the combination of Beach and Noguchi fails to render claims 1, 7-10 and 16-18 obvious.”

Examiner is not persuaded, and, as stated previously, maintains that the central database of Beach, held on one or more servers, is considered equivalent to Applicant’s “vault {i.e. virtual memory block: Applicant’s disclosure at pg. 6, lines 11-26}”, and contains database objects {i.e. Applicant’s one of a set of dispersed storage (DS) units having one or more of a plurality of data packets} which are replicated and gathered into distribution packages called slices.  A staging area/holding area, utilized by at least the one or more servers having a central database, reassembles numbered data packets during the transmission of one or more of a slice to one or more computing devices over a network, where the staging/holding area is considered a virtual memory space, as received data packets are held within the staging/holding area for a short period of time until all portions are properly received, accounting for the determination of virtual memory use of a vault containing one or more received objects. In relation and further expounding on these teachings, column 19, lines 10-21 teaches of utilizing at least a “Space Schedule” and “Input Schedule”, where the “Space Schedule” tracks currently recorded and scheduled recordings in order to determine the amount of space available 


With respect to Applicant’s argument that:
	“As such, Beach teaches breaking an encrypted slice into data packets. However, Beach does not teach or suggest dispersed storage error encoding the encrypted slice in accordance with dispersed data storage parameters.

	Noguchi fails to cure these deficiencies. As such, the Applicant believes it is clear that the combination of Beach and Noguchi fails to render claims 1, 7-10 and 16-18 obvious.”

Examiner is not persuaded and maintains that the Beach reference reads on Applicant’s claimed limitation, at least within column 12, lines 15-33, where it states that each data packet of a plurality of received packets which make up one or more of a plurality of slices is stamped with an error detecting code, such as a parity field or CRC code, for example.  This process is considered equivalent to Applicant’s “error encoded” data used to produce a plurality of sets of error coded data slices, as stated within the previous communication.  Further specificity would be needed in order to further define the process of providing “a plurality of sets of error coded (EC) data slices”, as taught within the provided disclosure, which would better differentiate from the applied references.





Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Yahalom et al (USPG Pub No. 20090172666A1) teaches a system and method for automatic storage load balancing in virtual server environments.
***Nelson et al (US Patent No. 7484208B1) teaches virtual machine migration.
***Flynn et al (USPG Pub No. 20080140909A1) teaches apparatus, system, and method for managing data from a requesting device with an empty data token directive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								12/29/2021